NOTE: This order is nonprecedentiaL

  Wniteb $>tate~ ~ourt of ~:peaI~
      for tbe jfeberaI ~ircuit

                   RAUL SALINAS,
                  Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2011-7114


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-1760, Judge William A.
Moorman.


                     ON MOTION


                       ORDER
   Raul Salinas moves to withdraw his appeaL
   Upon consideration thereof,
   IT Is ORDERED THAT:
   (1) The motion is granted. The appeal is dismissed.
   (2) Each side shall bear its own costs.
SALINAS   v. DVA                                                 2

                                     FOR THE COURT


      JUL 25 2011                    lsI Jan Horbaly
          Date                       Jan Horbaly
                                     Clerk
cc: Raul Salinas
    Steven M. Mager, Esq.
s21
Issued As A Mandate: ---=JUI..-=-=-_2_5_20_11 __
                                            _


                                                       filES
                                             If,s. eoURT OF APPEALS FOI'I
                                                THE FEDERAL CIRCUIT

                                                   JUL 25 2011
                                                     JANHORBAlY
                                                        CLERK